DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 4/7/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claim 1 has been amended.  Claims 2, 3, 6, 7, 9, 11-16, 21 and 22 are canceled.  Claim 23 is newly added.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/7/2021, with respect to the objection to the drawings and the rejection under 35 U.S.C. 35 U.S.C. 112(a) have been fully considered and are persuasive.  The objection to the drawings and the rejection under 35 U.S.C. 35 U.S.C. 112(a) have been withdrawn.   Applicant's remaining arguments filed 4/7/2021 have been fully considered but they are not persuasive.
Applicant argued that claim 1 as amended herein recites "at least one magnet attached to and touching the wheel without any intervening structure between the at least one magnet and the wheel." Applicant respectfully submits that McDermott fails to teach a magnet that is directly attached to the wheel, as required by amended claim 1. Rather, McDermott teaches that a sleeve 101 may be secured to the inside of a wheel rim 110. Magnets 102 are mounted to an inside surface of the sleeve 101. An annular core 103, which is configured to slide into the sleeve 101, includes coils 104 for generating an electrical output as sleeve 101 rotates respective to the annular core 103. 

This argument is not persuasive because McDermott describes the magnets 102 may be secured directly to the inside of the rim (para[0017]:6-8) as distinguished from the embodiment in which the magnets 102 are mounted to the sleeve 101.
Applicant argued that McDermott fails to teach "a stationary assembly coupled to the vehicle frame" as required by amended claim 1. For instance, McDermott teaches that a plurality of coils are included in an annular core 103. McDermott then teaches that the core 103 may be mounted to "a portion of the vehicle" but is silent as to what portion of the vehicle. At best, paragraph [0023] of McDermott teaches that the core 103 is secured to the axle to increase shock absorption. Thus, McDermott clearly fails to teach "a stationary assembly coupled to the vehicle frame" as the annular core 103 is clearly not coupled to the vehicle frame but rather, at best, and subject to ambiguity, an axle of a vehicle.
This argument is not persuasive because McDermott shows (FIG. 1,3,5) and describes an anti-rotation plate 120 secured to the vehicle and to the annular core 103 to prevent rotation of core 103 (para[0019], para[0026]:3-6).   The plate 102 reads on the claimed “vehicle frame”.
Applicant argued that Furthermore, ambiguity regarding "wheel rim 110" and "rim 110" presents a lack of enablement for one of ordinary skill in the art to practice the disclosure of 
This argument is not persuasive because McDermott shows (FIG. 1-5) the notoriously well-known structure of a tire 108 attached to a wheel rim 110 and uses the term “wheel rim 110” twice in para[0016] in its known context of a vehicle such as a car.  The term “rim 110” in other paragraphs has antecedent basis in the term “wheel rim 110” in para[0016].  The Figures 1-5 make clear the meaning of “wheel rim 110” and “rim 110”.
Applicant argued that McDermott fails to provide sufficient definition for other terms important for making use of the invention of McDermott. For instance, McDermott recites in paragraph [0017] that "a plurality of permanent magnets 102 are mounted to an inside surface of the sleeve 101." However, McDermott fails to sufficiently describe or define "inside surface" to one of ordinary skill in the art. For instance, McDermott fails to distinguish whether "inside surface" of the sleeve 101 is the portion of the sleeve 101 that faces "inside" toward the axle or wheel axis (e.g., farther from the "outside" of the sleeve 101, closer to the outer edge of the wheel) or 
This argument is not persuasive because FIG. 1-5 illustrate the meaning of the terms used in the description of McDermott and also the claimed features.  For example, FIG. 2-5 show the magnets 102 on an inside surface of the wheel rim 110 facing the windings 104,130 and the axle 124 of the vehicle.
Applicant argued that systems according to amended claim 1, in fact, provide an improved 
technical solution to that achieved by the combination of McDermott and Batdorf. For instance, the disclosure of McDermott, in contrast to amended claim 1, utilizes an annular core 103 to support the coils. McDermott's use of an annular core 103 may be prone to rotation of the annular core 103. Naturally, the rotation of the annular core 103 would defeat the objective of generating electrical power. Furthermore, the use of an annular core 103 needlessly complicates assembly of a vehicle and/or provides additional failure points in a vehicle. In contrast to McDermott, which requires use of an annular core 103 including coils, amended claim 1 recites 
This argument is not persuasive because Applicant’s claim 1 does not exclude the subject matter of an annual core.
With respect to new claim 23, Applicant argued that Neither McDermott nor Batdorf discloses a fully electric vehicle or hybrid vehicle. 
This argument is not persuasive because a broadest reasonable interpretation of new claim 23 includes a vehicle with an electric system of any kind.
Applicant argued that, in the context of electric vehicles, it would not be obvious to incorporate the teachings of Batdorf "for the advantageous benefit of supplying increased torque when required to improve fuel efficiency" as alleged in the Office Action.
This argument is not persuasive because both McDermott and Batdorf teach wheeled vehicles with systems to generate electricity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 5, 8, 10, 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McDermott (US 2014/0042752) in view of Batdorf (US 2009/0166106).
As to claim 1, McDermott shows (FIG. 1,2,3) A vehicle (para[0016]:1-5) comprising: 
a vehicle frame 120 (anti-rotation plate 120 secured to vehicle to prevent rotation of core 103 para[0019], para[0026]:3-6); 
a wheel assembly coupled to the vehicle frame 120 and comprising a wheel 108,110 that is rotatable about a wheel axis (center of axle 124), the wheel 108,110 configured to rotate (rotation para[0017]:1-2) about the wheel axis 124 during operation of the vehicle, the wheel assembly further comprising supporting components 126 fixed non-rotatably with respect to the vehicle frame 120 during operation of the vehicle; 
a power generating unit (para[0016]:1-2) comprising: 
a rotating assembly rotatable with the wheel 108,110 about the wheel axis 124 and comprising a magnet assembly that is directly attached to the wheel 108,110 and includes at least one magnet 102 attached to and touching the wheel 108,110 without any intervening structure between the at least one magnet 102 and the wheel 108,110 (magnets 102 secured directly to rim para [0017]:6-8); and 
a stationary assembly coupled to the vehicle frame 120 and comprising a coil assembly (with coil 104) such that rotation of the wheel 108,110 rotates the rotating assembly relative to the stationary assembly for generating electrical power (para[0024]:12-14); and  
wherein the vehicle is at least one of a car, a truck, a sports utility vehicle, or a commercial tractor trailer truck (truck para[0016]:1-5).
	McDermott does not show an electric motor being configured to propel the vehicle with at least a portion of the generated electrical power.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McDermott to have an electric motor 52 being configured to propel the vehicle with at least a portion of the generated electrical power as taught by Batdorf, for the advantageous benefit of supplying increased torque when required to improve fuel efficiency as taught by Batdorf (para[0030]).
As to claim 4/1, McDermott in view of Batdorf was discussed above with respect to claim 1 except for an electric energy storage unit, wherein the power generating unit is in electrical communication with the electric energy storage unit for providing electrical power to the electric energy storage unit. 
Batdorf shows (FIG. 4) an electric energy storage unit 54, wherein the power generating unit 52 is in electrical communication with the electric energy storage unit 54 for providing electrical power to the electric energy storage unit 54 (para[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McDermott in view of Batdorf to have an electric energy storage unit 54, wherein the power generating unit is in electrical communication with the electric energy storage unit 54 for providing electrical power to the electric energy storage unit 54 as taught by Batdorf, for the advantageous benefit of improving fuel efficiency as taught by Batdorf (para[0030]).
As to claim 5/1, McDermott in view of Batdorf was discussed above with respect to claim 1 except for a controller, wherein the controller is operable with the power generating unit to selectively operate the power generating unit to generate electrical power.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McDermott in view of Batdorf to have a controller 56, wherein the controller 56 is operable with the power generating unit to selectively operate the power generating unit to generate electrical power as taught by Batdorf, for the advantageous benefit of improving fuel efficiency as taught by Batdorf (para[0030]).
As to claim 8/1, McDermott in view of Batdorf was discussed above with respect to claim 1, and McDermott further shows (FIG. 2) the coil assembly comprises a single coil 104 (there are multiple single coils 104 in the coil assembly para[0018]).
As to claim 10/1, McDermott in view of Batdorf was discussed above with respect to claim 1, and McDermott further shows (FIG. 2) the coil assembly comprises a plurality of coils 104 and wherein the magnet assembly comprises a plurality of magnets 102 (para[0017],[0018]).
As to claim 17/1, McDermott in view of Batdorf was discussed above with respect to claim 1, and McDermott further shows (FIG. 1,2,3) the wheel assembly 108,110 of the vehicle is a first wheel assembly, wherein the power generating unit is a first power generating unit.
McDermott does not show the vehicle further comprises:
a second wheel assembly coupled to the vehicle frame and comprising a second wheel defining a second wheel axis, the second wheel configured to rotate about the second wheel axis during operation of the vehicle, the second wheel assembly further comprising supporting components fixed about the second wheel axis during operation of the vehicle;
a second power generating unit; and 
a second power generating unit comprising a second rotating assembly rotatable with the second wheel about the second wheel axis and comprising at least one of a second magnet assembly or a second coil assembly, and a second stationary assembly mounted to at least one of the supporting components of the second wheel assembly or the vehicle frame and comprising the other of the second magnet assembly or the second coil assembly.
As to the first two bullets, Batdorf shows (FIG. 3):
a second wheel assembly 134,135 coupled to the vehicle frame 112 and comprising a second wheel 134 defining a second wheel axis, the second wheel 134 configured to rotate about the second wheel axis during operation of the vehicle, the second wheel assembly 134,135 further comprising supporting components fixed about the second wheel axis during operation of the vehicle (it is implied that the wheels 134,135 rotate around a wheel axis and that supporting components such as bearings support rotation para[0022]); and
a second power generating unit 152 (motor/generator para[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McDermott in view of Batdorf to have:
a second wheel assembly 134,135 coupled to the vehicle frame 112 and comprising a second wheel 134 defining a second wheel axis, the second wheel 134 configured to rotate about the second wheel axis during operation of the vehicle, the second wheel assembly 134,135 further comprising supporting components fixed about the second wheel axis during operation of the vehicle; and
a second power generating unit 152
as taught by Batdorf, for the advantageous benefit of improving fuel efficiency as taught by Batdorf (para[0030]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McDermott in view of Batdorf to have a second power generating unit comprising a second rotating assembly rotatable with the second wheel 134 about the second wheel axis and comprising at least one of a second magnet assembly (with magnets 102) or a second coil assembly, and a second stationary assembly mounted to at least one of the supporting components of the second wheel assembly or the vehicle frame 112 and comprising the other of the second magnet assembly or the second coil assembly (with coils 104) as taught by McDermott, for the advantageous benefit of generating electricity from second wheel assembly 134,135 in a truck as taught by McDermott (para[0016]:1-5).
As to claim 18/17/1, McDermott in view of Batdorf was discussed above with respect to claim 17 except for the second rotating assembly comprises the second magnet assembly, and wherein the second stationary assembly comprises the second coil assembly.
McDermott shows (FIG. 1,2,3) the rotating assembly comprises the magnet assembly (including magnets 102), and wherein the stationary assembly the second coil assembly (including coils 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McDermott in view of Batdorf to have the second rotating assembly comprises the second magnet assembly, and wherein the second stationary assembly comprises the second coil assembly as taught by McDermott, for the advantageous benefit of 
As to claim 19/17/1, McDermott in view of Batdorf was discussed above with respect to claim 17 except for the second coil assembly comprises a single coil.
McDermott shows (FIG. 2) the coil assembly comprises a single coil 104 (there are multiple single coils 104 in the coil assembly para[0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McDermott in view of Batdorf to have the second coil assembly comprises a single coil as taught by McDermott, for the advantageous benefit of generating electricity from second wheel assembly 134,135 in a truck as taught by McDermott (para[0016]:1-5).
As to claim 20/17/1, McDermott in view of Batdorf was discussed above with respect to claim 17 except for the second magnet assembly comprises a single magnet.
McDermott shows (FIG. 2) the magnet assembly comprises a single magnet 102 (there are multiple single magnets 102 in the magnet assembly para[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of McDermott in view of Batdorf to have the second magnet assembly comprises a single magnet as taught by McDermott, for the advantageous benefit of generating electricity from second wheel assembly 134,135 in a truck as taught by McDermott (para[0016]:1-5).
As to claim 23/1, McDermott in view of Batdorf was discussed above with respect to claim 1, and McDermott further shows (FIG. 1) wherein the vehicle comprises an electric vehicle or a gas-electric hybrid vehicle (vehicle has a system to generate electricity 100 para[0016]:1-5 and is therefore an electric vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Mantini et al. (US 5,959,365) shows a truck with a sensor 2 on each wheel, the sensors 2 connected to a system;
Rozza (WO 2015040544 A2) shows a generator in a car;
Batdorf (US 2009/0166106) shows a truck with motor/generators attached to wheel and frame;
Greene (US 3,993,360) shows a tractor trailer with disc brakes 90 on the trailer wheels;
Mantini et al. (US 2012/0123646 A1) shows a truck with a sensor powered by a small mechanical generator and a battery (para[0053]);
Uyeda et al. (US 4,521,731) describes bicycle wheels with 36 spokes are generally used col.1:65-66;
Hsueh (US 2011/0031849) shows a generator for a bicycle;
Sohn (US 2011/0227425) shows the coil connected to the wheel (para[0021]:4-8); and
Pedersen (EP 2121421 B1) shows a generator for a bicycle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832